Citation Nr: 0836175	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-43 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for Type II diabetes 
mellitus.

4. Entitlement to service connection for glaucoma, to include 
as secondary to Type II diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to Type II diabetes 
mellitus.

6.  Entitlement to service connection for ulcers of the feet 
and legs, to include as secondary to Type II diabetes 
mellitus.

7.  Entitlement to service connection for status-post 
amputation of toes on the left foot, to include as secondary 
to Type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served from December 1963 to November 1969, which 
includes both active duty and Reserve service.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied the benefits sought 
on appeal.  

At the outset the Board notes that in the March 2003 rating 
decision, a number of other issues were also adjudicated by 
the RO.  In a corrective rating decision of May 2003 the RO 
noted that those issues were erroneously adjudicated based on 
the VA examination results of another veteran.  In the 
veteran's June 2003 notice of disagreement, the veteran 
clearly specified that he disagreed with the denials of 
service connection of the "conditions that I applied for on 
my original claim."  As such, only those claims are on 
appeal.

Additionally, the Board has separated a number of claims for 
diabetes and conditions possibly secondary to diabetes that 
the RO originally characterized in the March 2003 rating 
decision as "service connection for insulin dependent 
diabetes mellitus with mild peripheral neuropathy, diabetic 
foot ulcers, multiple toe amputations, and unspecified ulcer 
of the lower limb."  The Board is cognizant that the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  However, the separate adjudication of these 
conditions does not appear to violate the rule against 
pyramiding as it appears from the medical record that these 
conditions each involve separate and distinct symptomatology.  
Unless future medical evidence indicates otherwise, these 
conditions should be adjudicated separately.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary before adjudicating the veteran's 
claims in order to obtain essential details about the dates 
and character of the veteran's service.  

Upon a close review of the claims file, the Board cannot 
point to the veteran's Form DD 214.  It appears that the only 
confirmation of the veteran's dates of service is a June 2002 
VA Form 3101, which indicates service from December 1963 to 
November 1969.  However, the claims file also contains a 
November 1969 Notice of Discharge from the United States Army 
Reserve, indicating the termination of the veteran's Reserve 
duty as of that date.  It is thus unclear when the veteran's 
period of active duty ended and his period of Reserve duty 
began.  Although the RO's rating decisions indicate that the 
veteran's period of active duty spanned from December 1963 to 
December 1965, this cannot be confirmed by any document in 
the claims file.  Moreover, while service medical records 
from 1963 to 1965 are of record, there are no records beyond 
that.  VA has a heightened duty to assist the veteran in 
developing his claim in this circumstance. See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  If the 
records are unavailable, VA must notify the veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).  Accordingly, the veteran's dates 
and character of service, including whether the Reserve 
service constituted active duty for training or inactive duty 
for training, must be ascertained, and his missing service 
medical records must be obtained before adjudication can take 
place.  

Moreover, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, there are a number of diseases, to 
include Type II diabetes (also known as Type II diabetes 
colitis or adult-onset diabetes), that shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there was no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Here, it is clear that the veteran served during the Vietnam 
Era, and he currently has diabetes mellitus, documented, for 
example, in a February 2003 VA examination.  The veteran also 
has a number of conditions which the medical record links to 
his diabetes.  For example, a July 2004 VA surgical record 
suggests the veteran's glaucoma is related to his diabetes, 
an April 2002 VA treatment record diagnoses the veteran with 
"diabetic foot ulcers," and a November 1999 operative 
report links his toe amputations to his diabetes.  However, 
whether the veteran actually served in Vietnam, and thus 
whether he is eligible for presumptive service connection and 
secondary service connection for the other conditions, is 
unknown.  As noted above, his DD-214 Form is missing from the 
file.  This form must be obtained, and if necessary, a search 
of the veteran's personnel records and/or the U.S. Army and 
Joint services records should be made to verify service in 
Vietnam. 

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.  The 
veteran should also be advised of the requirements for 
secondary service connection as notice in this regard has not 
been previously provided.   

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), for the conditions on 
appeal that includes but is not limited 
to, an explanation as to what information 
or evidence is needed to substantiate a 
secondary service connection claim.  
Additionally, provide the veteran with 
proper notice of the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claims on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Contact the appropriate Federal 
agency and/or service department to 
obtain a copy of the veteran's DD-214 
Form and complete copies of the veteran's 
service personnel file and service 
medical records from all periods of 
service, including his Reserve service.  
The RO Should also verify all periods of 
active duty for training and inactive 
duty for training that the veteran had 
with the Reserves.  The RO should 
associate any evidence with the veteran's 
claims folder. All efforts to obtain 
these records should be fully documented, 
and the Federal agency and/or service 
department should provide a response if 
all of the records have already been 
provided. 

3.  If the above development does not 
indicate whether or not the veteran 
served in Vietnam, then contact the 
U. S. Army and Joint Service Records 
Research Center (JSRRC) or other 
appropriate agency in order to ascertain 
whether the veteran served in Vietnam.  

After all of the above actions have been completed, 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



